Citation Nr: 1631809	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decision of December 2012 and January 2013.  In December 2015, the appellant appeared at a videoconference hearing held before the undersigned.  The Board notes that although the Veteran's claim and the initial rating decision on appeal referred to anxiety and depression as well as PTSD, the subsequent development and the statement of the case only addressed PTSD.  However, the scope of the Veteran's claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized to explicitly reflect that other acquired psychiatric disabilities which may be present are included.

The issue of entitlement to service connection for a back condition was raised by the Veteran in May 2016, but has not been acknowledged or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action, to include whether new and material evidence has been received since the RO denied service connection for spinal stenosis in January 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At his hearing before the undersigned, the Veteran testified that he felt that the prior VA examinations were inadequate in failing to diagnose the presence of PTSD.  

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-5); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128 (1997).

The RO has conceded that the criteria for an in-service stressor have been met.  However, there is conflicting evidence concerning the presence of PTSD, and further development is indicated.  The Veteran was afforded a VA examination in April 2011, and the Veteran did not report any symptoms of PTSD, nor did a mental status examination reveal any abnormal findings.  The examiner concluded that PTSD was not present.  

Another VA examination was provided in January 2013.  The Veteran identified stressors consisting of fear of hostile military or terrorist activity; mortar and rocket attacks; and accidentally firing from a tank, injuring others.  Those stressors were felt to be sufficient, and his response involved intense fear, helplessness, or horror.  However, he did not meet the full criteria for a diagnosis of PTSD.  He was noted to be struggling with a depressed mood related to a marital separation and multiple losses.  The diagnosis was adjustment disorder with depressed mood.  No nexus opinion was provided.  He was noted to have no occupational impairment in his position as a licensed professional counselor.  

At his Board hearing in December 2015, the Veteran testified that one of the VA examiners had told him he did not have PTSD, based on his "look" of not wearing a hood and dark glasses.  He admitted that he did not disclose enough of his symptoms to the examiner, but he and his representative attributed this to a cultural mistrust of federal institutions, based on his experiences as an American Indian.  However, there was no abnormal mistrust displayed anywhere else in the record, and the examination reports themselves did not indicate that any distrust or even reticence was noted.  Moreover, the Veteran himself was a mental health professional with HOPE Community Services for approximately 25 years, and, as such, can be expected to have be keenly aware of the necessity of providing an accurate and thorough history in an examination.  

In March 2016, the Veteran a private DBQ examination was performed by J. Irwin, M.D.  In marked contrast to the earlier examinations, at this time, the Veteran reported 14 of the 20 criteria listed for specific current symptoms (only 6 are required for a diagnosis of PTSD).  The examiner also found objective psychiatric symptoms to be present, including flattened affect; circumstantial, circumlocutory or stereotyped speech; intermittently illogical, obscure, or irrelevant speech; impaired judgment and abstract thinking; obsessional rituals; and impairment of short and long therm memory.  The examiner concluded that he met the DSM-5 criteria for PTSD, and that she considered him to be totally disabled and unemployable.  

The probative value of March 2016 examination is considerably diminished by the absence of any medical evidence, either before or after this examination, that contain anywhere near the symptomatology reported on this examination.  For example, on the VA psychiatric examination performed shortly thereafter, in May 2016, the Veteran's affect was congruent; his speech unremarkable; and judgment and insight were intact.  Recent and remote memory were normal, although the Veteran felt concern regarding immediate memory.  

A third examination was conducted in May 2016.  An explicit opinion as to the presence or absence of a diagnosis of PTSD was not provided.  The examiner only listed the criteria for a PTSD diagnosis and checked the boxes where the Veteran met the criteria.  The matter was referred back to the VAMC for an addendum in May 2016, but a June 2016 notation indicates the request was canceled, and there has been no subsequent action on the request for an addendum.  

The examiner did diagnose Persistent Depressive Disorder, with anxious distress, which the examiner found to be at least as likely as not proximately due to his experience during his military service in Vietnam.  The examiner explained that he had some life events which had caused his condition to worsen over the years, such as the death of his wife, but those stressors had dissipated, and his depression which reportedly began during or soon after his Vietnam service continued to exist.  However, as discussed below, there are some issues involving the Veteran's credibility concerning his history that depression began during or shortly after his Vietnam service, which negatively affect the probative value of this opinion.  

Post-service records dated beginning in 1983 show that from November 1986 to March 1987, he received treatment for current complaints, such as his job and his girlfriend.  After that he earned a Master's degree, and was employed as a Mental Health practitioner for many years.  His wife died in February 2003, and he was subsequently treated for bereavement.  In February 2007, he was seen for marital problems concerning his remarriage 18 months earlier.  The assessment was marital conflict.  He was seen privately from March to August 2007.  Other than that, treatment records have generally not shown depression.  A private treatment record from C.F., M.D., dated July 17, 2008, noted "perfectly normal mentation and affect."  

The Veteran also worked as a mental health professional many years, beginning in approximately 1988 (based on a 15-year history provided in March 2003).  The January 2013 VA examination noted that he was currently employed in that capacity, and that he did not have any occupational impairment.  The May 2016 VA examination report indicated that he was retired, and noted that he had not worked since the last VA examination in 2013.  However, a VA outpatient treatment record dated in June 2014 noted that he was at that time employed as a psychiatric counselor.  The March 2016 private examination, on the other hand, although noting he had a Masters in Human Relations, reported that he had last worked for a "mill house" for 25 years, and that he had retired due to hearing loss and poor interpersonal relations in 2013.  The fact that the Veteran turned 65 years of age in 2013 lends some support to his having retired that year, but given the numerous reports of his employment as a mental health professional for a reputable mental health provider, the history of his working in a "mill house" is not credible.    

Given these factors, an opinion is needed to reconcile the disparate findings of record.  Updated treatment records should be obtained as well.  The Veteran is advised to be candid in the examination and any other needed studies or tests, as a plethora of claimed symptoms is not likely to strengthen his case; instead, such excess is more likely to result in any legitimate symptoms being masked.  

With respect to the appeal for a higher rating for bilateral hearing loss, at the December 2015 Board hearing, the Veteran testified that his hearing had worsened since the most recent examination, which was in February 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, the Veteran must be scheduled for a current, adequate VA audiological examination.

Additionally, in the February 2011 VA examination report, the following was reported:
The starting level of presentation for the speech recognition test, performed with the Maryland CNC word list, is 85 dB in the right ear and 85 dB in the left ear.  The initial speech recognition score is 80% in the right ear and 68% in the left ear.  . . .  Using the Maryland CNC word list, the level of presentation with the best performance is 79 dB in the right ear and 79 dB in the left ear.  The speech recognition score, performed with the Maryland CNC word list, with the best performance is 88% in the right ear and 88% in the left ear. 

The pertinent regulation requires that an examination for hearing impairment must include a "controlled speech discrimination test (Maryland CNC)."  38 C.F.R. § 4.85(a).  Which of the above tests, using the Maryland CNC word list, meets the requirements for the "controlled speech discrimination test" is neither identified nor explained.  Therefore, in addition to a current examination, the examiner must be asked to review and interpret the February 2011 findings, and explain which performance is the correct one, for rating purposes, and explain why.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from July 2013 to the present.

2.  Obtain any outstanding private treatment records pertaining to the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, for which he provides sufficient authorization and identification.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Then, obtain an addendum opinion from the May 2016 examiner.  The purpose of the addendum opinion is to clarify the nature and etiology of any acquired psychiatric disorder that may exist, such as PTSD or depression.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, to include psychological testing if indicated, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD is the result of any in-service event.  In this regard, note that the Board has accepted the stressors of fear of hostile military or terrorist activity; mortar and rocket attacks; and accidentally firing from a tank, injuring others.

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include the in-service stressor discussed above.

An explanation for all conclusions reached should be provided.  The examiner must makes references to the pertinent evidence supporting his conclusions.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information.  

3.  Schedule the Veteran for a VA audiological examination to determine the severity of the Veteran's service-connected bilateral hearing loss.  The electronic claims folder must be provided to the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  

The examiner must also review the February 2011 audiology examination report, in particular the following:

The starting level of presentation for the speech recognition test, performed with the Maryland CNC word list, is 85 dB in the right ear and 85 dB in the left ear.  The initial speech recognition score is 80% in the right ear and 68% in the left ear.  . . .  Using the Maryland CNC word list, the level of presentation with the best performance is 79 dB in the right ear and 79 dB in the left ear.  The speech recognition score, performed with the Maryland CNC word list, with the best performance is 88% in the right ear and 88% in the left ear.

The examiner must explain which of the above tests, using the Maryland CNC word list, meets the requirements for the "controlled speech discrimination test" as required by 38 C.F.R. § 4.85(a), for compensation purposes.  In addition, the examiner must explain why the identified test result is the correct test for rating purposes.  

The rationale for any opinions expressed must be set forth by the examiner.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. If not, the appropriate corrective action must be undertaken.

5.  After the requested development has been completed, the RO shall review and adjudicate the claims for service connection for an acquired psychiatric disability, to include PTSD, and for a compensable rating for hearing loss, based on all the evidence of record and all governing legal authority, including any additional information obtained since the July 2013 statements of the case.  If either claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



